     Case 1:20-cv-04053-RPK-PK Document 17 Filed 12/16/20 Page 1 of 1 PageID #: 112
                                           MARCUS & ZELMAN, LLC
                                                                                                  NEW JERSEY OFFICE:
Ari H. Marcus, Esq.                                                                        701 Cookman Avenue, 3rd Floor
Licensed to Practice in NJ, NY & PA                                                        Asbury Park, New Jersey 07712
Ari@MarcusZelman.com                          ATTORNEYS & COUNSELLORS AT LAW
                                                        Tel: (732) 695-3282                          NEW YORK OFFICE:
Yitzchak Zelman, Esq.                                   Fax: (732) 298-6256                              1 Deer Run Road
                                                      www.MarcusZelman.com                        Pomona, New York 10970
Licensed to Practice in NJ & NY
YZelman@MarcusZelman.com
                                                                                           *All Correspondence to NJ Office




                                                         December 16, 2020




      The Honorable U.S. District Judge Rachel P. Kovner
      U.S. District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, NY 11201

                           Re:        Moshen v. SmileDirectClub
                                      Civil Case No.: 1:20-cv-04053-RPK-PK


      Dear Judge Kovner:

                 The undersigned represents the Plaintiff in the above captioned matter.

              Please be advised that this matter has been settled. It is therefore respectfully requested
      that the matter be stayed for sixty days to allow the parties to finalize settlement details and
      submit a Stipulation of Dismissal.

            It is further respectfully requested that the pending Motion to Dismiss be held in
      abeyance pending the settlement.

                 Defendant’s counsel has consented to this request and is copied on this communication.

                 Kindly contact the undersigned with any questions or concerns regarding the foregoing.

                 Thank you.

                                                  Respectfully submitted,

                                                  /s/ Yitzchak Zelman
                                                  Yitzchak Zelman, Esq.
                                                  MARCUS ZELMAN, LLC

      YZ/llh
